 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5
 6   U.S. BANK, N.A.,                                     Case No.: 2:15-cv-00302-JAD-NJK
 7           Plaintiff,                                                 Order
 8   v.                                                            [Docket No. 103]
 9   ASCENTE HOMEOWNERS ASSN., et al.,
10           Defendants.
11         Pending before the Court is a stipulation to reset Settlement Conference, Docket No. 103,
12 which is GRANTED. The Settlement Conference is hereby continued to 9:30 a.m. on June 11,
13 2021. Settlement statements must be submitted to the undersigned’s box in the Clerk’s Office by
14 3:00 p.m. on June 4, 2021. All other requirements set forth in the Court’s order at Docket No. 98
15 remain.
16         IT IS SO ORDERED.
17         Dated: May 19, 2021.
18                                               ___________________________________
                                                 NANCY J. KOPPE
19                                               UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                   1
